      Case 1:18-cr-00713-JMF Document 131 Filed 08/07/20 Page 1 of 1




                            PARKER AND CARMODY, LLP
                                  ATTORNEYS AT LAW
                                   850 THIRD AVENUE
                                       14TH FLOOR
                                  NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                  TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                   FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                               DanielParker @ aol.com


                                                    August 6, 2020
By ECF
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                           Re: United States v. Nkanga Nkanga
                                      18 Cr 713 (JMF)

Dear Judge Furman:

       I write with the consent of the Government requesting that the Court adjourn the
conference scheduled for August 17, 2020 for at least 60 days.

        The reason for the request is that Dr. Nkanga continues to be followed by his
doctor for neurological issues and continues to be at great risk for COVID-19.

        If the foregoing meets with Your Honor’s approval, then I respectfully request
that you “So Order” this application.

        Thank you for your consideration in this matter.

        Our continuing best wishes to you and your staff.

                                                    Respectfully submitted,

                                                           /s/
                                                    Daniel S. Parker
                                                    Joshua Horowitz
                                                    Benjamin Silverman

Cc: all parties by email
                                 Application GRANTED. The conference is hereby ADJOURNED
                                 to October 21, 2020, at 3:30 p.m. The Clerk of Court is directed
                                 to terminate Doc. #130. SO ORDERED.




                                                August 7, 2020
